DETAILED ACTION
This Action is a response to the Request for Continued Examination received 12 February 2021. Claims 1, 5, 8, 12 and 15 are amended; no claims are newly added or canceled.

Claims 1-20 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 26 June 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 9,965,323 and 10,379,903 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Vogan, Andrew W., U.S. 2014/0281050 A1 (hereinafter referred to as “Vogan”) in view of Abramson et al., U.S. 2003/0131164 A1 (hereinafter referred to as “Abramson”) and Jiang et al., U.S. 8,208,406 B1 (hereinafter referred to as “Jiang”), and in further view of Kose, Junichi, U.S. 2015/0339162 A1 (hereinafter referred to as “Kose”).

Regarding claim 1, Vogan teaches: A data storage device configured to be coupled to an access device, comprising: a non-volatile memory; and a controller connected to the non-volatile memory (Vogan, ¶32, “nonvolatile memory system 220 includes a memory device 224, which stores data in a memory cell array…;” see also, e.g., FIG. 2 and ¶33, “A memory controller 240 performs storage and retrieval of data to and from the memory device 224…” , wherein the controller comprises: …
	a task scheduler module within the controller (Vogan, e.g., FIG. 2, processor 248 and command queues 242; see also, e.g., ¶37, “…the storage processor 248 of the memory controller 240 has several operational modes…In the standard operational mode, the storage processor addresses each available priority queue sequentially…” Examiner’s note: selecting and ordering tasks for execution is interpreted as scheduling); and …
a controller memory configured to store instructions; … a processor connected to the controller memory, the controller configured to (Vogan, FIG. 2 and ¶33, “memory controller includes…a storage processor 248 that carries out the various memory management functions…One or more command queues 242 can be included in the memory controller 240, and can be stored in a bank of internal memory in the memory controller 240”) to:
receive a plurality of tasks, each task comprising an instruction, a command, or a request from the access device (Vogan, e.g., ¶5, “storage processor can process access requests for the memory … command interface receives access requests, which include a tag to identify the request, and an external priority associated with the request …” and ¶6, disclosing placing the requests in queues as set forth in more detail below),
select a first queue of the multiple task queues within the task scheduler module based on a selection scheme, (Vogan, e.g., FIG. 2, processor 248 and command queues 242; see also, e.g., ¶37, “…the storage processor 248 of the memory controller 240 has several operational modes…In the standard operational mode, the storage processor addresses each available priority queue sequentially…” ,
select a second queue of the multiple task queues based on the selection scheme, and identify a second task to be processed from the second queue after the first task is identified (Vogan, e.g., FIGs. 4A, 4B and ¶44, “an embodiment can process Task A 402, which is a priority zero 440 read command, before processing task B 404, which is a priority zero 440 write command…the head of each successive queue is processed in order…”).
Vogan does not teach that the multiple task queues are configured based on one or more architectural aspects of the memory, controller, or combination thereof. However, Abramson does teach: determine multiple task queues based on one or more architectural aspects of the memory, the controller, or a combination thereof, … wherein the one or more architectural aspects comprises a number of dies in the memory, a width of a data bus coupled to the memory and the controller, a size of a data buffer in the controller, or a combination thereof (Abramson, e.g., ¶2, “Each bus is characterized by the width of the data transfer path, the speed at which data may move along the path, and the protocol by which the data is transferred over the bus.” See also, e.g., ¶18, “The BIU maintains a pipeline queue having a depth that is dependent upon the characteristics of the host bus.” Examiner’s note: a depth of a queue is considered a type of configuration of a queue, and the Abramson disclosure cited herein shows that such queue depth may be based on bus characteristics, which include a bus width) for the purpose of creating more efficient request interface devices (Abramson, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory controller and task management method of Vogan to provide that the multiple task queues are configured based on Id.).
	Vogan in view of Abramson does not teach that the queues may be protocol-based queues to which tasks may be distributed in accordance with a protocol thereof, and that the selection scheme comprises selecting based on a weight value being a number of tasks that may be selected. However, Jiang does teach: assign a particular task of the plurality of tasks into one of the multiple task queues based upon a protocol type of the particular task … wherein the multiple task queues comprises a plurality of protocol-based queues (Jiang, e.g., 6:39-43, “Admin 26 may specify the type of network traffic … that differentiate between received packets so as to assign those packets to one of the plurality of levels of service.” See also, e.g., 7:36-41, “Processor 12 may distinguish between packet flow sessions based on a five-tuple … [which] may comprise … a protocol identifier …” See also, e.g., 7:49-51 and 63-67, describing first path and fast path levels of service, and 8:3-24, “… admin 26 may configure queues 18 such that Q1 stores fast path packets and Q2 stores first path packets … any information may form the basis of differentiating between the plurality of levels of service. That is, processors 12 may base the decision on a protocol to which each packet conforms … After assigning the incoming or received packets to queues 18, processors 12 traverse queues 18 in a round robin manner … in accordance with queue weights …”),
wherein the selection scheme comprises selecting based on a weight value, wherein the weight value is a number of tasks [that may be]  (Jiang, e.g., 8:21-30, “processors 12 may access Q1 of queues 18, for example, and process and forward six fast path packets stored to Q1 in accordance with the first queue weight 22. Processors 12 may next access Q2 of queues 18 and process and forward three fast path packets stored to Q2 in accordance with the second queue weight 22 …” Examiner’s note: processing X packets from Q1 prior to processing any packets from Q2 indicates that those X packets are consecutively selected from Q1. See also, e.g., 7:16-18, “each queue weight indicates a number of packets to de-queue and process from the respective queue before servicing the next queue …”) for the purpose of configuring a plurality of queues to process incoming packets based on the service level of said packets, wherein the service level may correspond to a protocol of each packet, and wherein the processing of the packets is performed based on weights per queue (Jiang, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory controller and task management method of Vogan in view of Abramson to provide that the queues may be protocol-based queues to which tasks may be distributed in accordance with a protocol thereof, and that the selection scheme comprises selecting based on a weight value being a number of tasks that may be selected because the disclosure of Jiang shows that it was known to those of ordinary skill in the pertinent art to improve a task management method to provide that the queues may be protocol-based queues to which tasks may be distributed in accordance with a protocol thereof, and that the selection scheme comprises selecting based on a weight value being a number of tasks that may be selected for the purpose of configuring a plurality of queues to process incoming packets based on the service level of said packets, wherein the service level may Id.).
	Vogan in view of Abramson and Jiang does not teach that the weight value may be a number of tasks concurrently executed. However, Kose does teach: wherein the weight value is a number of tasks that bay be concurrently executed (Kose, e.g., ¶8, “information processing apparatus … includes … system having capacity control parameters including … the maximum number of simultaneous executions indicating the maximum number of times the request data can be processed in parallel …” See also, e.g., ¶9, “data processing structure of the web system may be classified into at least: a first data processing structure including one queue to which the request data for the content of uniform processing is input and one data processing unit which can process the maximum number of simultaneous executions in parallel and to which the request data for the content of uniform processing is input; a second data processing structure in which a plurality of sets, each having one queue … and one data processing unit which can process the maximum number of simultaneous executions in parallel …” Examiner’s note: the rest of ¶9 describes additional data structures comprising additional queues. Each queue stores request data for a plurality of requests of a particular type of request, and each queue or group of queues provides request data to a corresponding data processing unit. Each said processing unit can perform a maximum number of executions in parallel. The earlier disclosure of ¶8 describes capacity control parameters including one directed to a maximum number of parallel executions. This capacity control parameter is interpreted as consistent with the weight, and it applies to one or more queues based on the data processing unit and one or more other factors of the web system (see also, e.g., ¶¶10-19). A maximum number of parallel executions is consistent with a number of executions occurring concurrently as is generally ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory controller and task management method of Vogan in view of Abramson and Jiang to provide that the weight value may be a number of tasks concurrently executed because the disclosure of Kose shows that it was known to those of ordinary skill in the pertinent art to improve a task management method to provide that the weight value may be a number of tasks concurrently executed for the purpose of using a plurality of information about a system in order to determine a maximum number of requests to be executed in parallel (Kose, Id.).

Regarding claim 2, the rejection of claim 1 is incorporated, and Vogan further teaches: an execution module within the controller, wherein the execution module is configured to read one of the first task and the second task and execute the one of the first task and the second task (Vogan, e.g., ¶45, “…as I/O operations having task IDs corresponding to Task A 402 through Task H 416 are processed, commands associated with those tags are dispatched to the storage processor. The storage processor can have an incoming command buffer from which it processes incoming commands...” Examiner’s note: at least Spec. ¶45 equates “read” with “retrieve” of a task, such that the task is retrieved (read) then executed (i.e., processed)).

Regarding claim 3, the rejection of claim 1 is incorporated, and Vogan further teaches: a data buffer within the controller, the data buffer configured to store user data and allow for retrieval of the user data (Vogan, e.g., ¶3, “memory associated with the command queues 242 can also be used as an input command buffer, to queue or batch commands…” Examiner’s note: “user data” is discussed in the Specification as data to be read or written to the memory (see, e.g., Spec. ¶¶45-46). The input command buffer includes data (tasks, including tag data and metadata) that allow for the storage and retrieval of data from the memory).

Regarding claim 5, the rejection of claim 1 is incorporated, and Vogan further teaches: wherein the task scheduler module further comprises: a queue that contains the first queue, the second queue, and a third queue (Vogan, e.g., FIG. 4B and ¶45, describing input command buffer which contains tasks from each of at least the first queue, second queue and third queue; Examiner notes that, as identified above, the Specification and Drawings of the present application do not depict or describe a queue containing a first queue, second queue and third queue, and in the absence of such description, Examiner has concluded that a queue containing the tasks of the first, second and third queues can be interpreted as including a queue containing the first, second and third queues).

Regarding claim 6, the rejection of claim 5 is incorporated, and Vogan further teaches: wherein the task scheduler module further comprises: a task assignment module connected to the controller memory, wherein the task assignment is configured to assign tasks to the queue (Vogan, e.g., ¶34, “command queues 242 can be used by the memory controller 240 to sort incoming commands by priority before dispatching the commands to the storage processor 248…” See also, e.g., ¶35, describing the tagging of incoming requests with priority levels, which is one means of determining which queue into which to store the task; and, e.g., ¶¶44-45, describing processing schemes by which the tasks can be assigned to the input command buffer 

Regarding claim 7, the rejection of claim 6 is incorporated, and Vogan further teaches: wherein the task assignment module is further configured with a parse module (Vogan, e.g., ¶34, “command queues 242 can be used by the memory controller 240 to sort incoming commands by priority before dispatching the commands to the storage processor 248…” See also, e.g., ¶35, describing the tagging of incoming requests with priority levels, which is one means of determining which queue into which to store the task (that is, parsing the task). Examiner notes that the “parse module” is a specification of task assignment functionality via hardware and/or firmware/software means (see, e.g., Spec. ¶¶56, 95)).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Vogan and Abramson in view of Jiang and Kose, and in further view of Chen et al., U.S. 6,393,534 B1 (hereinafter referred to as “Chen”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Vogan and Abramson in view of Jiang and Kose does not teach that the memory controller comprises an arrangement to store the selection scheme. However, Chen does teach: wherein the controller memory further comprises: an arrangement to store the selection scheme to indicate an order in which the task queues are selected (Chen, e.g., 18:27-53, “optimizer 427 selects the scheme to be used to identify a to-be-issued request in response to signals in a corresponding number of storage elements (also called ‘priority-scheme storage elements’) 428A-428V included in memory request selector 420. In one example, memory request selector 420 includes a first priority-scheme storage element 428A for the bank optimization scheme…When active signals are stored in any of the priority-scheme storage elements 428A-428V, optimizer 427 selects each corresponding scheme in the just-described order…”) for the purpose of storing in memory an indication of one or more selection schemes that can be used to indicate an order for task selection (Chen, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory controller and task management method of Vogan and Abramson in view of Jiang and Kose to provide that the memory controller comprises an arrangement to store the selection scheme because the disclosure of Chen shows that it was known to those of ordinary skill in the pertinent art to improve a task management method to provide that the memory controller comprises an arrangement to store the selection scheme for the purpose of storing in memory an indication of one or more selection schemes that can be used to indicate an order for task selection (Chen, Id.).

Claims 8-10 and 12-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Vogan in view of Abramson and Jiang, and in further view of Kose and Boyd et al., U.S. 2016/0162416 A1 (hereinafter referred to as “Boyd”).

Claim 8 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 8, Vogan further teaches: A data storage device configured to be coupled to an access device, comprising: a non-volatile memory with at least […] a first interface (Vogan, FIG. 2, 228 semiconductor memory array and R/W unit 236 (the interface). Examiner’s ; and a controller with a second interface, the controller connected to the non-volatile memory through the first interface and the second interface (Vogan, FIG. 2, disclosing memory controller including memory interface 244; the connection occurs via the first interface (R/W unit) and second interface (memory interface)), wherein the controller comprises: [[[the controller of claim 1]]].
	Vogan and Abramson in view of Jiang and Kose does not teach that the non-volatile memory has at least two memory dies. However, Boyd does teach: [A data storage device comprising: a non-volatile memory with] at least two memory dies (Boyd, e.g., FIG. 1, showing storage device including memory controller and a plurality of memory dies including at least two memory dies) for the purpose of providing multiple memory dies for I/O operations (Boyd, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory controller and task management method of Vogan and Abramson in view of Jiang and Kose to provide that the non-volatile memory has at least two memory dies because the disclosure of Boyd shows that it was known to those of ordinary skill in the pertinent art to improve a task management method to provide that the non-volatile memory has at least two memory dies for the purpose of providing multiple memory dies for I/O operations (Boyd, Id.).

Claim 15 is rejected for the reasons given in the rejection of claim 8 above; Examiner notes that with respect to claim 15, Vogan further teaches: A data storage device configured to be coupled to an access device, comprising: an access device interface configured to allow a connection of an access device to the data storage device to allow data to be transferred to and from the data storage device (Vogan, e.g., FIG. 2, element 246, command interface which connects to a host 252 (the access device) and to processor and memory interface to facilitate the processing of I/O commands. Examiner’s note: the controller 240 is connected to access device host 252);
	a non-volatile memory configured to store data, the non-volatile memory configured with […] a first interface (Vogan, FIG. 2, 228 semiconductor memory array and R/W unit 236 (the interface)); and
	 controller with a second interface, the controller connected to the non-volatile memory through the first interface and the second interface (Vogan, FIG. 2, disclosing memory controller including memory interface 244; the connection occurs via the first interface (R/W unit) and second interface (memory interface)), wherein the controller comprises: [[[the controller of claim 8]]].

With the exception that each incorporates the additional memory die architecture disclosed by Boyd as cited above with respect to claims 8 and 15:
Claims 9 and 19 are rejected for the reasons given in the rejection of claim 2 above.
Claim 10 is rejected for the reasons given in the rejection of claim 3 above.
Claim 12 is rejected for the reasons given in the rejection of claim 5 above.
Claims 13-14 and 17-18 are rejected for the reasons given in the rejections of claims 6-7 above.

Regarding claim 16, the rejection of claim 15 is incorporated, and Vogan further teaches: wherein the non-volatile memory further comprises: circuitry for conducting read operations and write operations (Vogan, e.g., ¶44, describing priority zero read commands and .

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Vogan and Abramson in view of Jiang and Kose, and in further view of Boyd and Chen.

With the exception that it incorporates the additional memory die architecture disclosed by Boyd as cited above with respect to claim 8, Claim 11 is rejected for the reasons given in the rejection of claim 4 above.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Vogan and Abramson in view of Jiang and Kose, and in further view of Boyd and Kumamoto, Chiaki, U.S. 5,265,249 (hereinafter referred to as “Kumamoto”).

Regarding claim 20, the rejection of claim 15 is incorporated, but Vogan and Abramson in view of Jiang, Kose and Boyd do not teach that the controller comprises a counter configured to indicate a number of tasks selected for execution. However, Kumamoto does teach: wherein the controller further comprises: a counter configured to indicate a number of tasks selected for execution (Kumamoto, e.g., 2:36-40, “task count field 8 stores a count ‘m’ indicating the number of tasks being simultaneously processed. When data of a given task is rolled into a processors 1-i, task count data ‘m’ is incremented by one…” See also, e.g., 2:16-24, describing main memory 4 storing multitask control tables 7 which comprise task count field 8) for the ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory controller and task management method of Vogan and Abramson in view of Jiang, Kose and Boyd to provide that the controller comprises a counter configured to indicate a number of tasks selected for execution because the disclosure of Kumamoto shows that it was known to those of ordinary skill in the pertinent art to improve a task management method to provide that the controller comprises a counter configured to indicate a number of tasks selected for execution for the purpose of providing a count of tasks selected for execution for the regulation of ongoing processing queues (Kumamoto, Id.).

Response to Arguments
In the Remarks, Applicant Argues: Each of the cited references is silent with respect to a weight value being consistent with a number of tasks to be concurrently executed. Accordingly, the rejections should be withdrawn.

Examiner’s Response: In view of the amendments, Examiner additionally cites to Kose, and maintains the rejections under the new grounds set forth in full above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
De Faria et al., U.S. 2012/0260256 A1, teaches a threshold number of currently executing transactions in a database management system, wherein should a number of requests exceed said threshold additional requests will be enqueued.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191